DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 and 16 are objected to because of the following informalities:  Claim 8 and 16 state “water thank” should read –water tank--.  Appropriate correction is required.
Applicant is advised that should claim 11 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
“Arc line” must be shown or the feature(s) canceled from the claim 4
“Fasteners or snap connections” must be shown or the feature(s) canceled from the claim 12. 
“Wiring space” must be shown or the feature(s) canceled from the claim 13.
“Power cord” must be shown or the feature(s) canceled from the claim 15.
“Supercooling tube” must be shown or the feature(s) canceled from the claim 16. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “high voltage and low voltage” in claims 2, 3, and 5 are relative terms which renders the claim indefinite due to the applicant not defining what is “high” and what is “low”. The term “high voltage and low voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner proposes an interpretation of terms such as –a first wire groove—and –a second wire groove--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1-6, 11-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leclear et al (US 6389834 B1) in view of Zhang et al (CN 109959079 A).
Regarding claim 1, LeClear teaches a water receiving tray (pan 30) for a window air conditioner comprising (air conditioner 10, figure 2): a tray body (base 52 of pan 30) including a water tank (tank 44).
LeClear teaches the invention as described above but fails to teach a wiring body provided at a side of the tray body proximal to an outdoor part of the window air conditioner, the wiring body including a wiring groove.
However, Zhang teaches a wiring body (cabling 2 of Zhang) provided at a side of the tray body (along base plate 103, as shown on figure 11 of Zhang) proximal to an outdoor part of the window air conditioner (facing outdoor unit 102, as shown on figure 18 of Zhang), the wiring body including a wiring groove (cabling 2 cooperates with wiring groove 100a, as shown on figure 14 of Zhang).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the pan in the teachings of LeClear to include a wiring body provided at a side of the tray body proximal to an outdoor part of the window air conditioner, the wiring body including a wiring groove in view of the teachings of Zhang to have wiring arrangement for the window type air conditioner and to efficiently utilize the space that is given within the constraints of the package air conditioner. 
Regarding claim 2, the combined teachings teach the wiring groove (cabling 2 cooperates with groove 100a, as shown on figure 14 of Zhang) includes: a power cord groove (inlet trough 100b of Zhang), disposed at one side of the wiring body (disposed along cabling 2 of Zhang); first wire groove (first sub trough 100d of Zhang) and a second wire groove (second sub trough 100e of Zhang) disposed at another side of the wiring body (disposed on opposite side of cabling 2); the wiring body (cabling 2 of Zhang) further includes a wire outlet (section of cable tray 2 where grooves exit is the wire outlet, as shown below on figure 5 of Zhang) at an end of the wiring body distal (as shown below in figure 15 of Zhang) from the tray body (base 52 of pan 30 of Leclear); and the power cord groove (inlet trough 100b of Zhang), first wire groove (first sub trough 100d of Zhang), and the second wire groove (second sub trough 100e of Zhang) are in communication with the wire outlet (outlet section where b, d, and e meet is the outlet section of the wiring grooves, as shown below in figure 15 of Zhang).

    PNG
    media_image1.png
    316
    604
    media_image1.png
    Greyscale

Regarding claim 3, the combined teachings teach wherein the first wire groove (first sub trough 100d of Zhang) and the second wire groove (second sub trough 100e of Zhang) are spaced apart from each other in a direction (spaced apart, as shown above in figure 5 of Zhang) from the wiring body (cabling 2 of Zhang) to the tray body (along plate assembly 100, figure 6 of Zhang).
Regarding claim 4, the combined teachings teach wherein the power cord groove (inlet trough 100b of Zhang) extends along an arc line (along an arc shaped line, as shown on figure 2 of Zhang).
Regarding claim 5, the combined teachings teach the first wire groove (first sub trough 100d of Zhang) and the second wire groove (second sub trough 100e of Zhang) extend along straight lines in a direction perpendicular (100d and 100e extend in straight lines, as shown on figure 16 of Zhang), to a direction from the wiring body to the tray body (in a direction where cabling 2 and divider 1 meet, as shown on figure 11 of Zhang); each of the first wire groove and the second wire groove has a distal side wall distal from the tray body (the inside walls of 100d and 100e are situated away from cabling 2, as shown on figure 15 of Zhang), and an end of each of the distal side walls that is proximal to the wire outlet includes a curved surface (100d and 100e have curved surfaces along the exiting portion, as shown above on figure 15 of Zhang).
Regarding claim 6, the combined teachings teach a water leakage hole (bar 70 may extend across a center of the orifice 68 to divide orifice 68 into at least two holes for condensate 38, col 3 lines 28-30 and as shown on figure 6 of LeClear) provided at a bottom wall (lower wall 62 of LeClear) of the wiring groove (groove 100a of Zhang).
Regarding claim 11, the combined teachings teach a chassis assembly (saddle air conditioner 20 of LeClear) for a window air conditioner (figure 2 of LeClear) comprising: a chassis including an indoor part (local unit 12 of LeClear) and an outdoor part (remote unit 14 of LeClear); and a water receiving tray (pan 30 of LeClear) including: a tray body (base 52 of LeClear) including a water tank (tank 44) and located at the indoor part (located in local unit 12, as shown on figure 5 of LeClear); and a wiring body (cabling 2 of Zhang) provided at a side of the tray body (as shown on figure 10 of Zhang) proximal to an outdoor part of the window air conditioner (located near chamber outer assembly 102, figure 18 of Zhang), the wiring body (cabling 2 of Zhang) including a wiring groove (wiring groove 100a of Zhang).
Regarding claim 12, the combined teachings teach wherein the water receiving tray (pan 30 of LeClear) and the chassis (indoor side assembly 101 of Zhang) are connected by at least one of fasteners (multiple fastening structures 4, figure 3 of Zhang).
Regarding claim 13, the combined teachings teach wherein the tray body (base plate 103 of Zhang) includes a wire clasp (clips 21, figure 17 of Zhang) provided at an end of the tray body (within base plate 103, as shown on figure 11 of Zhang) and spaced apart from a side wall of the chassis (spaced apart from chamber assemblies 101 and 102, as shown on figure 11 and 17 of Zhang) to form a wiring space (clips 21 placed in each trough forms a space in which wires are placed into, as shown on figure 17 of Zhang).
Regarding claim 14, the combined teachings teach the wiring groove (wiring groove 100a of Zhang) includes a power cord groove (inlet trough 100b of Zhang) provided at a side of the wiring body (disposed along cabling 2 of Zhang); and the wire clasp (clips 21, figure 17 of Zhang) is located at an end of the tray body (within base plate 103, as shown on figure 11 of Zhang) proximal to the power cord groove (clips 21 are within 100b, as shown on figure 14 of Zhang).
Regarding claim 19, the combined teachings teach the indoor part of the chassis (indoor portion of local unit 12, as shown on figure 3 of LeClear) includes an air inlet hole (grill 31 of LeClear) at a bottom wall of the indoor part (extending from top to bottom of the indoor part, including bottom portion of local unit 12, as shown on figure 3 of LeClear); and the tray body (base 52 of pan 30 which is part of local unit 12 of LeClear) includes an avoidance hole (louvers 33 of LeClear) corresponding to the air inlet hole (grill 31 receives warm air 34 through to the louvers 33, col 2 lines 54-56 of LeClear).
Regarding claim 20, the combined teachings teach a window air conditioner (figure 2 of LeClear) comprising: a chassis assembly (saddle air conditioner 20 of LeClear) including: a chassis including an indoor part (local unit 12 of LeClear) and an outdoor part (remote unit 14 of LeClear); and a water receiving tray (pan 30 of LeClear) including: a tray body (base 52 of LeClear) including a water tank (tank 44 of LeClear) and located at the indoor part (located in local unit 12, as shown on figure 5 of LeClear); and a wiring body (cabling 2 of Zhang) provided at a side of the tray body (as shown on figure 10 of Zhang) proximal to an outdoor part of the window air conditioner (located near chamber outer assembly 102, figure 18 of Zhang), the wiring body (cabling 2 of Zhang) including a wiring groove (wiring groove 100a of Zhang).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leclear et al (US 6389834 B1) in view of Zhang et al (CN 109959079 A) and in further view of Moretti et al (US 6381978 B1).
Regarding claim 7, the combined teach the invention as described above but fail to teach wherein a bottom wall of the water tank includes a first wall surface and a second wall surface, the first wall surface is located at a side of the second wall surface proximal to the wiring body, and in a direction from the first wall surface to the second wall surface, the first wall surface inclines downward and the second wall surface inclines upward.
However, Moretti teaches wherein a bottom wall (as illustrated below in figure 4 of Moretti) of the water tank (auxiliary pan 30 which collects condensate and discharges it via spout 51, as shown on figure 4 of Moretti) includes a first wall surface (as illustrated below in figure 4 of Moretti) and a second wall surface (as illustrated below in figure 4 of Moretti), the first wall surface is located at a side of the second wall surface (first and second wall are located proximal to the wiring body (auxiliary pan 30 sits in a proximal position where the wiring controls of the unit are located, as illustrated below in figure 4 of Moretti), and in a direction from the first wall surface to the second wall surface, the first wall surface inclines downward and the second wall surface inclines upward (first wall inclines downward and second wall incline upward, as illustrated below in figure 4 of Moretti).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the pan in the combined teachings to include a bottom wall of the water tank includes a first wall surface and a second wall surface, the first wall surface is located at a side of the second wall surface proximal to the wiring body, and in a direction from the first wall surface to the second wall surface, the first wall surface inclines downward and the second wall surface inclines upward in view of the teachings of Moretti to provide a condensate control system via a water tank for delivering condensate to the outdoor section of a PTAC unit shortly after the unit is placed in a cooling mode.

    PNG
    media_image2.png
    752
    1001
    media_image2.png
    Greyscale

Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leclear et al (US 6389834 B1) in view of Zhang et al (CN 109959079 A), Moretti et al (US 6381978 B1) and in further view of Niu et al (CN 203605428 U).
Regarding claim 8, the combined teachings teach the wiring body (wiring of electric control box 1011 and 1021 of Zhang) is located (below and in between, as shown on figure 10 of Zhang) between the fluid guiding groove (groove 3121 of Zhang) and the water collecting groove (water discharge groove 320, as shown on figure 8 of Zhang).
The combined teachings teach the invention as described above but fails to teach the tray body includes a fluid guiding member and a fluid collecting member at a side of the tray body proximal to the wiring body, the fluid guiding member and the fluid collecting member including a fluid guiding groove and a water collecting groove, respectively, in communication with the water thank.
However, Niu teaches the tray body includes a fluid guiding member (guide groove 40 of Niu) and a fluid collecting member (collecting plate 30 of Niu) at a side (side of base 20, as shown on figure 1 of Niu) of the tray body (base 20 of Niu) proximal to the wiring body (within air conditioning unit, therefore proximate to the wiring controls), the fluid guiding member (40 of Niu) and the fluid collecting member (collecting plate 30 of Niu) including a fluid guiding groove (inner groove portion of 401, as shown on figure 1 of Niu) and a water collecting groove (inner groove portion of collecting plate 30 of Niu), respectively, in communication with the water thank (in communication with water collecting box 50 of Niu).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the pan in the combined teachings to include fluid guiding member and a fluid collecting member at a side of the tray body proximal to the wiring body, the fluid guiding member and the fluid collecting member including a fluid guiding groove and a water collecting groove, respectively, in communication with the water thank in view of the teachings of Niu to provide a guide groove on the base of the unit so that the condensed water drainage and the collected condensed water tank is draining through the drainage hole of the base discharged outdoors. 
Regarding claim 9, the combined teachings teach wherein the first wall surface (as illustrated below on figure 1 of Niu) inclines downward in a direction from the water collecting groove to the fluid guiding groove (inner groove portion of water collecting plate 30 moves downwards in an inclined manner towards inner groove portion of 401, as illustrated below on figure 1 of Niu).

    PNG
    media_image3.png
    681
    971
    media_image3.png
    Greyscale

Regarding claim 10, the combined teachings teach a reinforcement rib (rib 68 of Moretti) provided under the tray body (adapted to receive therein a rib 68 formed in the bottom of the auxiliary pan, col 3 lines 48-50 of Moretti).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leclear et al (US 6389834 B1) in view of Zhang et al (CN 109959079 A) and in further view of Kobayashi et al (US 20030042010 A1).
Regarding claim 15, the combined teachings teach the invention as described above but fail to teach the tray body includes a first notch at an end of an outer peripheral wall of the tray body distal from the outdoor part and proximal to the wire clasp, the first notch being configured to allow a power cord to pass through; and the chassis includes a second notch at an outer peripheral wall of the chassis, the second notch corresponding to the first notch and being configured to allow the power cord to pass through.
However, Kobayashi teaches the tray body (bottom plate portion 164 of Kobayashi) includes a first notch (fixing plate 159 of Kobayashi) at an end of an outer peripheral wall (outside of bottom plate portion 164, as shown on figure 11 of Kobayashi) of the tray body distal from the outdoor part (facing the outside portion of device, as shown on figure 11 of Kobayashi) and proximal to the wire clasp (cover 162 of Kobayashi), the first notch being configured to allow a power cord to pass through (as shown on figure 11 of Kobayashi); and the chassis (indoor side chamber 21 of Kobayashi) includes a second notch (operation box 58 of Kobayashi) at an outer peripheral wall of the chassis (as shown on figure 2 of Kobayashi), the second notch (58 of Kobayashi) corresponding to the first notch (corresponding to fixing plate 159 by power cord inserting through 159 of Kobayashi) and being configured to allow the power cord to pass through (as shown on figure 11 of Kobayashi).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the chassis assembly in the combined teachings to include the tray body with a first notch at an end of an outer peripheral wall of the tray body distal from the outdoor part and proximal to the wire clasp, the first notch being configured to allow a power cord to pass through; and the chassis includes a second notch at an outer peripheral wall of the chassis, the second notch corresponding to the first notch and being configured to allow the power cord to pass through in view of the teachings of Kobayashi to have a conduit fixing member that is equipped with engageable holes to have electrical wires inserted through. 
Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leclear et al (US 6389834 B1) in view of Zhang et al (CN 109959079 A) and in further view of Niu et al (CN 203605428 U).
Regarding claim 16, the combined teachings teach the outdoor part of the chassis (as shown on figure 4 of Zhang) includes a mounting groove (mounting part 312 of Zhang) configured to mount a supercooling tube, and an end of the fluid guiding groove (groove 3121 of Zhang) extending toward the mounting groove (extending inwards to mounting part 312, as shown on figure 3 and 7 of Zhang) and being in communication with the mounting groove (312 and 3121 are embedded within each other, as shown on figure 3 and 7 of Zhang).
The combined teachings teach the invention as described above but fails to teach and the tray body includes a fluid guiding member at a side of the tray body proximal to the 5wiring body, the fluid guiding member including a fluid guiding groove in communication with the water thank and located at one end of the tray body, and an end of the fluid guiding groove extending toward the mounting groove and being in communication with the mounting groove.
However, Niu teaches the tray body (base 20) includes a fluid guiding member (guide groove 40 of Niu) at a side of the tray body (side of base 20, as shown on figure 1 of Niu) proximal to the 5wiring body (within air conditioning unit, therefore proximate to the wiring controls), the fluid guiding member including a fluid guiding groove (inner groove portion of 401, as shown on figure 1 of Niu) in communication with the water thank (in communication with water collecting box 50, as shown on figure 2 of Niu) and located at one end of the tray body (at the side end of base 20, as shown on figure 1 of Niu).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the chassis assembly in the teachings of the combined teachings to include the tray body includes a fluid guiding member at a side of the tray body proximal to the wiring body, the fluid guiding member including a fluid guiding groove in communication with the water thank and located at one end of the tray body in view of the teachings of Niu for a method of being able to dispose of the condensate that builds up in the tray body and to have a route for the condensate to flow into the water tank. 
Regarding claim 17, the combined teachings teach the outdoor part of the chassis (outdoor portion of local unit 12 of LeClear) includes a guide groove (bung 42, figure 4 of LeClear); an end of the fluid guiding groove (inner groove portion of 401, as shown on figure 1 of Niu) distal from the tray body (located towards the end of the tray body, figure 1 of Niu) is in communication with one end of the guide groove (inner portion of fluid guiding groove 401 is capable of being in communication by placing bung 42 within groove portion 401); and another end of the guide groove (bung 42, figure 4 of LeClear) is in communication with the mounting groove (interpreted to be in communication with bracket 32, as shown on figure 4 of LeClear).
Regarding claim 18, the combined teachings teach the outdoor part of the chassis (outside portion of chassis on base 20 of Niu) includes a drain hole (contains drain hole 201, figure 1 of Niu); and the tray body (base 20 of Niu) further includes a fluid collecting member (collecting plate 30 of Niu) at the side of the tray body (at the side of base 20, as shown on figure 1 of Niu) proximal to the wiring body (within air conditioning unit, therefore proximate to the wiring controls), the fluid collecting member (collecting plate 30 of Niu) including a water collecting groove (inner groove portion of collecting plate 30 of Niu) in communication with the water tank (in communication with water collecting box 50 of Niu) and located at another end of the tray body, and an end of the water collecting groove extending toward (inner groove portion of collecting plate 30 extends outward of the base 20, as shown on figure 1 of Niu) the outdoor part of the chassis (figure 1) and being in communication with the drain hole (extends toward drain hole 201, past guide groove 40, figure 1 of Niu).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763